DISMISS; and Opinion Filed July 31, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00775-CV

                    MARCANTONIO ENTERPRISES, LLC, Appellant
                                    V.
                  STELLAR RESTORATION SERVICES, LLC, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-05272-2016

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                 Opinion by Justice Boatright
       Stating they have settled their dispute, the parties have filed a joint motion to dismiss the

appeal. We grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a)(2).




                                                  /Jason Boatright/
                                                  JASON BOATRIGHT
                                                  JUSTICE


170775F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 MARCANTONIO ENTERPRISES, LLC,                        On Appeal from the 429th Judicial District
 Appellant                                            Court, Collin County, Texas
                                                      Trial Court Cause No. 429-05272-2016.
 No. 05-17-00775-CV         V.                        Opinion delivered by Justice Boatright,
                                                      Justices Bridges and Brown participating.
 STELLAR RESTORATION SERVICES,
 LLC, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of this appeal.



Judgment entered this 31st day of July, 2018.




                                                –2–